DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, on lines 13-14, the second outer peripheral surface “facing to the first outer peripheral surface” is not described in the specification or illustrated in the figures. It appears from the specification that the second outer peripheral surface is actually facing in the exact opposite direction from the first outer peripheral surface, and that they are, in fact, both part of the same outer peripheral surface. It is suggested that applicant amend the claims to more particularly explain how the first outer peripheral surface and the second outer peripheral surface are physically related to one another.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second carriage" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second carriage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second carriage" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second carriage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima. (JP 61295061)
	With respect to claim 1, Yajima teaches a carriage moving mechanism comprising: a driving unit including a driving pulley (9), a driving motor (10), and a first support member for supporting the driving pulley and the driving motor; a driven unit including a driven pulley (8) and a second support member for supporting the driven pulley; a third support member (20) that is disposed from the first support member to the second support member, and supports the driving unit and the driven unit; an annular belt (32) that is wound around the driving pulley and the driven pulley, and has, between the driving pulley and the driven pulley, a first outer peripheral surface and a second outer peripheral surface facing away from the first outer peripheral surface; and a first carriage (6) that is attached to the first outer peripheral surface, wherein the second support member, the third support member, and the first support member are aligned in this order in a first axis, the second outer peripheral surface and the first outer peripheral surface are aligned in a second axis intersecting with the first axis, and the third support member is disposed inside the annular belt. (The portions of the support structure directly 
	With respect to claim 2, Yajima teaches a carriage moving mechanism comprising: a driving unit including a driving pulley (9), a driving motor (10), and a first support member for supporting the driving pulley and the driving motor; a driven unit including a driven pulley (8) and a second support member for supporting the driven pulley; a third support member (20) that is disposed from the first support member to the second support member, and supports the driving unit and the driven unit; an annular belt (32) that is wound around the driving pulley and the driven pulley, and has, between the driving pulley and the driven pulley, a first outer peripheral surface and a second outer peripheral surface facing to the first outer peripheral surface; and a first carriage (6) that is attached to the first outer peripheral surface, wherein when a division plane is defined as a plane to equally divide the annular belt and when the division plane faces to the first outer peripheral surface and the second outer peripheral surface, the second support member, the third support member, and the first support member are aligned in this order in a first axis, the second outer peripheral surface and the first outer peripheral surface are aligned in the second axis intersecting with the first axis, and in a plan view from the first axis, a portion where the annular belt intersects with the division plane overlaps with the third support member. (The portions of the support structure directly supporting the pulleys are considered to be the first support member and the second support member; the support structure between the pulleys connects these support structures as claimed and the annular belt and the third support member overlap in a plan view, see Figs. 1 and 5)
	With respect to claims 4 and 8, Yajima teaches a first liquid discharge head that is attached to the first carriage and discharges a first liquid onto a medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Wright et al. (US 5,688,057, hereafter Wright)
	With respect to claims 3 and 7, Yajima teaches all that is claimed, as in the above rejection, except for a second carriage attached to the second outer peripheral surface.
	Wright teaches a carriage moving mechanism comprising: two pulleys (5), an annular belt (6) wound around the pulleys, a first carriage (8b) attached to a first outer peripheral surface of the belt, and a second carriage (9b) attached to a second outer peripheral surface of the belt opposite the first outer peripheral surface. (col. 2, lines 28-50, Fig. 2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Yajima to include a second carriage attached to the second outer peripheral surface, as taught by Wright, in order to increase the printing speed.
	With respect to claims 5 and 9, Yajima teaches all that is claimed, as in the above rejection including a first liquid discharge head that is attached to the first carriage and discharges a first liquid onto a medium. 

	Wright teaches a carriage moving mechanism comprising: two pulleys (5), an annular belt (6) wound around the pulleys, a first liquid discharge head (8a) attached to a first carriage (8b) attached to a first outer peripheral surface of the belt, and a second liquid discharge head (9a) attached to a second carriage (9b) attached to a second outer peripheral surface of the belt opposite the first outer peripheral surface. (col. 2, lines 28-50, Fig. 2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Yajima to include a second liquid discharge head, attached to a second carriage attached to the second outer peripheral surface, as taught by Wright, in order to increase the printing speed.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Wright and Suzuki (EP 1958784)
With respect to claims 6 and 10, Yajima teaches all that is claimed, as in the above rejection, including a liquid discharge head that is attached to the first carriage and discharges a first liquid onto a medium.
Yajima does not teach an irradiation device irradiating the medium with light, or an ionizer neutralizing the medium, that is attached to a second carriage.
	Wright teaches a carriage moving mechanism comprising: two pulleys (5), an annular belt (6) wound around the pulleys, a first carriage (8b) attached to a first outer peripheral surface of the belt, and a second carriage (9b) attached to a second outer peripheral surface of the belt opposite the first outer peripheral surface. (col. 2, lines 28-50, Fig. 2)
	Suzuki teaches a liquid discharge apparatus having an irradiation device (3) irradiating the medium with light that is attached to a carriage (7). (par 30, Figs. 4A-4C)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,870,117, US 7,247,109 and US 2007/0201930 each teach carriage moving mechanisms having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853